Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-15 are pending. Claims 12 and 15 are drawn to the nonelected invention. Claims 1-11 and 13-14 are under examination and the rejections are maintained.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11 and 13-14) in the reply filed on 05/21/2020 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delouise et al. (US2011/0212463, published 09/01/2011, of record).
 Delouise et al. teaches a product that includes an optical sensor; a target responsive hydrogel matrix on a surface of the optical sensor (abstract), which reads on a surface of a substrate. Delouise et al. further teaches in the abstract the hydrogel matrix comprises target-specific receptors and target analogs. Delouise et al. teaches protocols 2-5 wherein the receptors are linked by secondary ligand (i.e., IgG antibody receptors; Figure 2). Delouise et al. teaches the two receptors specific for target analog are linked by Protein G (two antibody binding sites) (see para. [0068]), which reads on a solid phase support, wherein a first antibody is immobilized on a surface of a substrate, and a second antibody is linked to the first antibody via Protein G. It is noted that “for protein analysis” and “a substance to be analyzed” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed support and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Delouise et al. teaches polymer chain with covalently-bound target analog (Figure 2).
Regarding claims 3 and 5, Delouise et al. teaches biotin, avidin or streptavidin (para. [0065]). 
Regarding claim 6, Delouise et al. teaches the polymer used to form the matrix is poly(ethylene glycol)/PEG (para. [0050]).
Regarding claim 13, Delouise et al. teaches first antibody, second antibody, and protein G as recited in claim 1. Although Delouise et al. does not specifically invoke the term “kit”, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring said first antibody, second antibody, and protein G. This terminology of a “kit” does not 
Regarding claim 14, Delouise et al. has been discussed above. It is noted that “for capturing or quantifying immunoglobulin” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed support and the prior art in order to patentably distinguish the claimed invention from the prior art. If the antibody is capable of performing the intended use, then it meets the claim. 

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makaraviciute et al. (Anal. Methods, vol. 7, pg. 9875, published 11/05/2015, of record).
Regarding claim 13, Makaraviciute et al. teaches in Fig. 1 (C) a first antibody, a second antibody, and protein G and the antibodies are immobilized on a surface of a substrate. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Makaraviciute et al. are anticipatory even though the reference does 
Regarding claim 14, Makaraviciute et al. has been discussed above. The recitation “for capturing or quantifying immunoglobulin” is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed support and the prior art in order to patentably distinguish the claimed invention from the prior art. If the antibody is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
With regard to Delouise et al., Applicant argues on pg. 3 of the Remarks that nothing in Fig. 2 or the description at [0066]-[0071] of Delouise relates to surface immobilization of an antibody to a surface of a substrate nor linking of a second antibody having an affinity to a substance to be analyzed is linked to the first antibody via protein A or G.
The argument is not found persuasive for the following reasons. The instant filed specification discloses that the substrate may have any shape and may be made of any material as long as a first antibody can bind to its surface by physical binding and, for example, hydrogel (see pg. 7, paras. 2 and 4, as filed). It is noted that even though the specification provide examples of substrates, there is no definition of a substrate. The recited claims of first and second antibodies 
It is noted that “for protein analysis” and “a substance to be analyzed” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed support and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the target analogs on the hydrogel polymer surface can be analyzed.

With regard to Makaraviciute et al., Applicant argues bottom of pg. 3 that Makaraviciute clearly shows that it is protein G that is linked to the surface of the self-assembled monolayer of Au. Thus, Makaraviciute is very different from the invention as claimed. 
The argument is not found persuasive for the following reasons. As stated above, the recitation “for producing a solid phase support according to claim 1” is intended use. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed ingredients in a kit and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the recited kit are just series of ingredients (i.e., substrate, first and second antibodies, protein G) provided in a kit. The ingredients of first and second antibodies, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Makaraviciute et al. (Anal. Methods, vol. 7, pg. 9875, published 11/05/2015, of record) in view of Delouise et al. (US2011/0212463, published 09/01/2011, of record). 
Makaraviciute et al. teaches protein G based antibody capture is an advantageous immobilization technique (abstract). Makaraviciute et al. teaches in Fig. 1 (A-C) an antibody and protein G and the antibody is immobilized on a self-assembled monolayer surface of Au substrate. Makaraviciute et al. teaches in Fig. 1A random covalent immobilization (see caption). Makaraviciute et al. further teaches in Fig. 1 a site-directed protein G-mediated immobilization stabilized with chemical cross-linking (see caption). It is noted that “for protein analysis” and “a 
	Makaraviciute et al. does not teach a second antibody is linked to the first antibody via protein G.
 	Delouise et al. teaches a product that includes an optical sensor; a target responsive hydrogel matrix on a surface of the optical sensor (abstract). Delouise et al. further teaches in the abstract the hydrogel matrix comprises target-specific receptors and target analogs. Delouise et al. teaches protocols 2-5 wherein the receptors are linked by secondary ligand (i.e., IgG antibody receptors; Figure 2). Delouise et al. teaches the two receptors specific for target analog are linked by Protein G (two antibody binding sites) (see para. [0068]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody-Protein G-antibody conjugate as taught by Delouise et al. on the SAM surface as taught by Makaraviciute et al. because Delouise et al. teaches that the linked antibodies are conjugated at the Fc regions of the antibodies where the antibodies retain the functionality to bind target analogs on surfaces. As stated above, Makaraviciute et al. teaches in Fig. 1A that randomly Fab regions of the antibodies would immobilize on SAM surfaces. Therefore, it would have been obvious to use the antibody-Protein G-antibody of Delouise et al. because the antibody-Protein G-antibody conjugate would provide a set of Fab regions to be free for detection while the conjugate would simply immobilize on the SAM surface without further modifications. One would have a reasonable expectation of success in using antibody-Protein G-
	Regarding claims 2 and 8, Makaraviciute et al. teaches self-assembled monolayer (Fig. 1). 
Regarding claims 3 and 5, Delouise et al. teaches biotin, avidin or streptavidin (para. [0065]). 
Regarding claim 4, Makaraviciute et al. teaches IgG and BSA affinity extraction. It would have been obvious to have used BSA for binding affinity on SAM monolayer because Makaraviciute et al. teaches IgG has a binding for BSA.
Regarding claim 6, Delouise et al. teaches the polymer used to form the matrix is poly(ethylene glycol)/PEG (para. [0050]). 
Regarding claim 13, Makaraviciute et al. teaches in Fig. 1 (C) a first antibody, a second antibody, and protein G and the antibodies are immobilized on a surface of a substrate. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Makaraviciute et al. are anticipatory even though the reference does not employ the word "kit" in describing their invention, as the reference teaches all necessary ragents of the claimed “kit”. See also MPEP 2111.02. In addition, the recitation “for producing a solid phase support according to claim 1” is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed kit and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Regarding claim 14, Makaraviciute et al. has been discussed above. The recitation “for capturing or quantifying immunoglobulin” is intended use. A recitation of the intended use of the .
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makaraviciute et al. (Anal. Methods, vol. 7, pg. 9875, published 11/05/2015) in view of Delouise et al. (US2011/0212463, published 09/01/2011), as applied to claim 6 or 8, and further in view of Peluso et al. (Analytical Biochemistry, vol. 312, pages 113-124, published 2003, of record).
	Makaraviciute et al. and Delouise et al. have been discussed in the above rejection but fail to teach the polyethylene glycol chain wherein the PEG chain having an average molecular weight of 500 to 5000 (claim 7) and the assembled monolayer is an alkanethiol (claim 9).
Peluso et al. teaches the average length of PEG is 77 units. Peluso et al. teaches self-assembled alkanethiol monolayer on gold (see p. 122, right col., Discussion). Peluso et al. teaches the intensity of specific signal produced on a feature of an array is related to the amount of analyte that is captured from the biological mixture by the immobilized biotinylated antibody onto streptavidin (SA) (abstract). Peluso et al. teaches that specific orientation of capture agents consistently increases the analyte-binding capacity of the surfaces, with up to 10-fold improvements over surfaces with randomly oriented capture agents (abstract; and Fig. 1). Peluso et al. teaches PEG-biotins for surface-bound SA (see p. 117, right col., para. 1; and Fig. 1, SA is streptavidin)). 
Regarding claim 7, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable to facilitate in flexibility for protein binding.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine 
Regarding claim 9, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to employ the self-assembled monolayer comprising PEG as taught by Makaraviciute et al. and Delouise et al. with alkanethiol functional group as taught by Peluso et al. because Peluso et al. teaches the self-assembled alkanethiol monolayer provides dependable immobilization of proteins which produces a 10-fold improvement in detection on the surface. Meanwhile, Peluso et al. and Makaraviciute et al. disclose affinity reagent to antibody attachment would align specifically on a surface. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Makaraviciute et al. (Anal. Methods, vol. 7, pg. 9875, published 11/05/2015) in view of Delouise et al. (US2011/0212463, published 09/01/2011), as applied to claim 1 above, and further in view of Jose et al. (US2012/0264144A1, published 10/18/2012, of record). 
	Makaraviciute et al. and Delouise et al. have been discussed in the above rejection but fail to teach a variant of protein A or G.
Jose et al. teaches protein G variants [0085]. Jose et al. further teaches the variants of protein G is capable of recognizing the Fc portion [0096]. Jose et al. teaches 5 domains [0005].
	It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to employ protein A or G variants of Jose et al. for antibody binding as taught by Makaraviciute et al. and Delouise et al. because Jose et al. teaches that these variants are capable of binding to the antibody at the Fc region. It has been well recognized in the art to use only specific domains of Protein A or G variants for binding to a particular portion of the antibody.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues on pg. 3 that the obviousness rejection relying upon Delouise are improper and should be withdrawn. Applicant further argues that Makaraviciute is very different from the invention as claimed and even if combined with Delousise, the claimed invention would not be the result.
The arguments are not found persuasive for the following reasons stated in the rejection, it would have been obvious to use the antibody-Protein G-antibody conjugate of Delouise et al. on the SAM surface of Makaraviciute et al. because Delouise et al. teaches that the linked antibodies are conjugated at the Fc regions of the antibodies where the antibodies retain the functionality to bind target analogs on surfaces. Makaraviciute et al. teaches in Fig. 1A that randomly Fab regions of the antibodies would immobilize on SAM surfaces by exposing Fc for attachment. Therefore, it would have been obvious to use the antibody-Protein G-antibody of Delouise et al. because the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635